

Exhibit 10.4


THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS


THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is made as of this 8th day of April, 2015, by
and among the seller entities party hereto (each, individually a “Seller” and
collectively the “Sellers”), and FOUNTAINS PORTFOLIO OWNER, LLC, a Delaware
limited liability company, as purchaser (“Buyer”).


R E C I T A L S:


A.    Seller and Buyer have entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions, dated as of February 18, 2015, as
amended by an Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions dated as of March 25, 2015, and a Second Amendment to Purchase and
Sale Agreement and Joint Escrow Instructions dated as of April 1, 2015
(together, the “Existing Agreement” and, together with this Amendment, the
“Agreement”), pursuant to which Seller agreed to sell the Properties (as defined
in the Agreement), pursuant to and in accordance with the terms of the
Agreement.


B.    Buyer and Seller are continuing to discuss certain matters related to
Buyer’s diligence and proposed amendments to the Agreement in response to
Buyer’s review of the Due Diligence Materials. In connection with such
discussions, Buyer and Seller have agreed to extend the Due Diligence Period as
provided in this Amendment.


C.    Seller and Buyer have agreed to modify the Existing Agreement in certain
respects, all as more particularly set forth in this Amendment.


NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties do hereby agree as follows:


1.Recitals. The foregoing recitals are true and correct and are incorporated
herein in their entirety.


2.Construction; Effect of Amendment. This Amendment shall be deemed a part of,
but shall take precedence over and supersede any provisions to the contrary
contained in the Agreement. Except as specifically modified hereby, all of the
provisions of the Agreement which are not in conflict with the terms of this
Amendment shall remain in full force and effect.


3.Defined Terms. All initially capitalized terms used in this Amendment shall
have the same meaning as set forth in the Agreement unless otherwise provided.


4.Due Diligence Period. The Due Diligence Period is hereby extended to 11:59 pm
(EST) on April 9, 2015, and all references to the term “Due Diligence Period” in
the Agreement shall mean and refer to the Due Diligence Period as extended by
this Amendment.

1

--------------------------------------------------------------------------------



5.Execution and Counterparts. This Amendment may be executed in counterpart
originals, each of which when taken together shall be deemed an original and
shall constitute one and the same instrument. Signatures of the parties hereto
on copies of this Amendment transmitted by facsimile machine or electronic mail
shall be deemed originals for all purposes hereunder, and shall be binding upon
the parties hereto.


[SIGNATURES BEGIN ON THE FOLLOWING PAGES]





2

--------------------------------------------------------------------------------







NOW THEREFORE, this Amendment has been executed as of the date and year first
above written.


BUYER:


FOUNTAINS PORTFOLIO OWNER, LLC, a Delaware limited liability company


By:
/s/ Jenny B. Neslin
Name:
Jenny B. Neslin
Title:
Associate General Counsel and Assistant Secretary





[SELLER SIGNATURES CONTINUED ON THE FOLLOWING PAGES]






--------------------------------------------------------------------------------



SELLER:


FOUNTAINS ALBEMARLE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS BOCA CIEGA SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS BRONSON PLACE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS CANTERBURY SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS CARLOTTA SL, L.P.
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS CRYSTAL LAKE AP, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS FRANKLIN SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS GREENBRIAR SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS LA CHOLLA SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS LAKE WOODS POINTE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS MILLBROOK SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS MILLBROOK AP, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS RIVERVUE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS SEA BLUFFS SL, LP
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS WASHINGTON HOUSE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS BELLEVUE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS LA JOLLA SL, LP
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President







